                    Case 2:19-cv-01366-JAK-GJS Document 51 Filed 03/11/19 Page 1 of 4 Page ID #:273
      CHARLES S. BARQUIST SBN: 133785
      MASCHOFF BRENNAN
      3OO S. GRAND AVE., 14TH FLOOR
      LOS ANGELES, CA 90071
      (94s) 202-1e00




                        UNITED STATES DISTRICT COURT . CENTRAL DISTRICT OF CALIFORNIA

                                                                                CASE NUMBER:
                KONINKLIJKE PHILIPS N.V., ET AL.                                   2:   1   9-GV-0 1 366-JAK'GJS
                                         V
                                                                                                       PROOF OF SERVICE
                TONGFANG GLOBAL INC., ET'AL.
                                                                                                    SUMMONS AND COMPLAINT
                                                                                               (Use separate proof of service for each person/party serued)




1. At the time of service I was at least 18 years of age and not a party to this action and I served copies of lhe (specify documents):
                summons                           n   tirst amended complaint           n     tfrirO party complaint
                complaint                         n   second amended complaint          n     counter claim
                alias summons                     n   tfrirO amended complaint          I     cross claim
        other SEE AfiACHED DOCUMENT LIST
2. Person served:
     u.   E     D"f"n dant (name) TONGFANG GLOBAL lNC.
     O.   El    Otfrer lspeiify name and title or relationship to the party/business named):
        ANDY HUANG -:AGENT FOR SERVICE OF PROCESS
          El
        nOOr"ss where the papers were served: 6255 PROVIDENCE WAY
   ".                                            coRoNA, cA 92880
3. Manner of Service in compliance with (fhe appropriate box must be checked):
     u.   El    Fud"rul Rules of Civil Procedure
     O.   n Catitornia Code of Civil Procedure
4.   I served the person named in ltem 2:
     u.   E      ay Personal Service. By personally delivering copies. lf the person is a minor, by leaving copies with a parent, guardian,
               . conservator or similar fiduciary and to the minor if at least twelve ('12) years of age.

        t. fl eapers were served on (date): at (time):
     O. EI Ay Substituted Service. By leaving copies: THOMAS KUO - COORDINATOR

        t. ! (nome)atthedwellinghouse,usual placeof abode,orusualplaceof businessof thepersonservedinthepresenceof                                              a
                    competent member of the household, at least 18 years of age, who was informed of the general nature of the papers.
          2.   E    (Uusiness) or a person appareptly in charge of the office, or place of business, at least 18 years of age, who was informed of
                    the general nature ofthe papers.
          a. E      eapers were served on (date): O2l27l2}1g aI (time):03:12 pm
          4. n      by mailing (by firsf-class mait, postage prepaid)copies to the person served in ltem 2(b) at the place where the copies were
                    left in ltem 2(c).
          5.   El pup"r, *"r"rn"jl"d         on Feb 27,2019- DECLARATION OF MAtLtNc ATTACHED
          6.   fJ   due diligence. I made at least three (3) attempts to personally serve the defendant.

     c.        Mail and acknowledgment of service. By mailing (by first-class mail or.airmail, postage prepaid) copies to the person served,
               with two (2) copies of the form of Waiver of Service of Summons and Complaint and a return gnvelope, postage prepaid
               addressed to the sender. (Attach completed Waiver of Service of summons and Complaint).




cv-1 (03/10)                                          PROOF OF SERVICE - SUMMONS AND COMPLAINT                                                                 PAGE   1

                                                                                                                                                     cvv001t31234717
                                      ASAP Legat, LLU
     Case 2:19-cv-01366-JAK-GJS Document 51 Filed 03/11/19 Page 2 of 4 Page ID #:274
                                  404 West 4th St., Suite B
                                   Santa Ana, CA 92701
                        Phone: (714) 543-5100 Fax (714) 543-5111

                               Continued from Proof of Service

          CASE   #:   2:19-CV-01366-JAK-GJS                            DATE: February 28,2019
     CASE   NAME:     KONINKLIJKE PHILIPS N.V., ET AL. VS. TONGFANG GLOBAL INC., ET AL
         SERVED: THOMAS KUO - COORDINATOR
summons;complaint;ClVll COVER SHEET; ORDER TO TRANSFER PATENT CASE TO THE PATENT
PILOT PROGRAM; STANDING ORDERS FOR CIVIL CASES ASSIGNED TO JUDGE JOHN A.
KRONSTADT; NOTICE OF INTERESTED PARTIES; REPORT ON THE FILING OR DETERMINATION
OF AN ACTION REGARDING A PATENT OR TRADEMARK; KONINKLIJKE PHILIPS N.V.'S
CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. ClV. P.7.1; PHILIPS NORTH
AMERICA LLC'S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1;
NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM




                                      A#Fffi
                                      t*r$gE   @i'ntffSl$   HE-EX*ti
                                      ATTORNEY SERVICES I-LC
                 Case 2:19-cv-01366-JAK-GJS Document 51 Filed 03/11/19 Page 3 of 4 Page ID #:275

     O.    !   Service on domestic corporation, unincorporated association (including partnership), or public entity. (F.R.Civ.P. a(h))
      ,        (G'C.P.416.10) Bydelivering,duringusualbusinesshours,acopyofthesummonsandcomplainttoanofficer,amanagingor
               general agent, or to any other agent authorized by appointment or by law to receive service of process and, if the agent is one
               authorized by statute and the statute so requires, by also mailing, by first-class mail, postage p.repaid, a copy to the defendant.

     u.    E   SuUrtituted service on domestic corporation, unincorporated association (including partnershipl, or public entity.
               (C.C.P. 415.20 only) By leaving during usual business hours, a copy of the summons and complaint in the office of the person
               served with the person who apparently was in charge and thereafter by mailing(by first-class mail, postage prepaid) copies of
               the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substitute service upon the California
               Secretary of State requires a court order. (Attach a copy of the order to this Proof of Service.)

     f. !      Service on a foreign corporation, ln any manner prescribed for individuals by FRCP 4(f)
     g. n      Certitied or registered mail service. By mailing to an arldress outside California (by firsf-class mait, postage prepaid,
               requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt by
               the person served).
     fr.   E   Otfrer (specify code section and type of service):
5. Service upon the United States, and lti Agencies, Corporations or Officers.
     u.    n   ny deliver:ing a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
               accept.service, pursuant to the procedures for the Office of the U.S. Attorney for acceptance of service, or by sending a copy of
               the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attorneys Office.

               Name of person served:

               Title of person served:

               Date and time of service:   (date): at (time):
     U'    n   Ay sending a copy of the summons and complaint by registered or'certified mail to the Attorney General of the United States at
               Washington, D.C. (Attach signed return receipt or other evidence of actual receipt by the person served).


     ".
           n   gy sending a copy of the summons and complaint by registered or certified mail to the officer, agency or corporation(Attach
               signed return receipt or other evidence of actual receipt by the person served).
6. At the time of service I was at least 18 years of age and not a party to this action
7. Person serving       (name, address and telephone number).                           a.   Fee for service: $ 164.00
               CHRISTIAN CANAS
               ASAP Legal, LLC
                                                                                        b. lJ   Not a registered California process server

$$g$           404 West 4th St., Suite B                                                c. n    Exempt from registration under B&P 22350(b)
               Santa Ana, CA 92701                                                      O. E    Registered California process server
               (714) 543-5100                                                                   Registration #:1328
                                                                                                                          NO


A.   E     f am a California sheriff, marshal, or constable and I certify that the

I declare under penalty of perjury that the foregoing is true and correct.




Date: February 28,2019                                                                                        i>
                                             Type or Print Server's




                                                    PROOF OF SERVICE - SUMMONS AND COMPLAINT
cv-1 (03/10)                                                                                                                                 PAGE 2
                                                                                                                                          31234717
                     Case 2:19-cv-01366-JAK-GJS Document 51 Filed 03/11/19 Page 4 of 4 Page
    Attorney ot Pady without Attorney:                                                        ID #:276
                                                                                       FOR COURT USE ONLY

     CHARLES S. BARQUIST; SBN: 133785
      MASCHOFF BRENNAN
     3OO S. GRAND AVE., 14TH FLOOR
      LOS ANGELES, CA 90071                                                                                  E-MAIL ADDRESS (Optional):
    TELEPHINE N; : (949) 202-1 900                                 FAx No. (optionat):   (949) 453-1104

    Attorney   for: PLAINTIFFS



    lnseft name ol Coui, and Judicial Dislrict and Branch Court:

       UNITED STATES DISTRICT COURT - CENTRAL DISTRICT OF CALIFORNIA -

       P/arntrtr   KONINKLIJKE PHILIPS N.V-, ET AL

    Defendant:TONGFANG GLOBAL lNC., ET AL.


                                                                              HEARING DATE:                    TIME             DEPT.:           CASE NUMBER:
               PROOF OF SERVIGE                                                                                                                         2:   1   9-CV-01 366-JAK-GJS
                   BY MAIL


1   . I am over the age of 18 and not a party to this action. .l am employed. in the county where the mailing occured

2. I served copies of the summons;complaint;Clvll COVER SHEET; ORDER TO TRANSFER PATENT CASE TO THE
   PATENT PILOT PROGMM; STANDING ORDERS FOR CIVIL CASES ASSIGNED TO JUDGE JOHN A. KRONSTADT'
   NOTTCE OF TNTERESTED pARTtES; nEebn-r ON rir FtLING OR DETERMTNATTON OF AN ACTTON REGARDTNG A
   PATENT OR TRADEMARK; KONINKLIJKE PHILIPS N.V.'S CORPORATE DIScLoSURE STATEMENT PURSUANT TO
       FED. R. ClV. P. 7.1; PHILIPS NORTH AMERICA LLC'S CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED
       R. ClV. P.7 .1; NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United
   States Mail at SANTA ANA, California, addressed as follows:

       a. Date of Mailing:                                         February 27 ,2019
       b. Place of Mailing:                                        SANTA ANA, California
       c. Addressed as follows                                     TONGFANG GLOBAL INC.
                                                                   ATTENTION:ANDY HUANG - AGENT FOR SERVICE OF PROCESS
                                                                   6255 PROVIDENCE WAY
                                                                   coRoNA, cA 92880

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at SANTA
ANA, California in the ordinary course of business.




                                                                                                          I declare under penalty of perjury under the laws of the
                                                                                                          The State of California that the foregoing information
Fee for Service: $ 164.00
                                                                                                          contained in the return of service and statement of
        ASAP Legal, LLG                                                                                   service fees is tru e and co     and that this declaration
ri[il\
Jl*^
                   404 West 4th St., Suite ts                                                             was executed on                    19.
i{ug               Santa Ana, GA 92701
                   (714) s43-5100
                   www. legalsolutionasap.com                                                             Signature
                                                                                                                                          MELI                    DA



                                                                          PROOF OF SERVICE BY MAIL
